UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1959


MOHAMMAD M. KARGARIAN,

                     Plaintiff - Appellant,

              v.

PAPA JOHN’S PIZZA,

                     Defendant - Appellee,

              and

ADAM SMITH, Store Manager, Papa John’s Pizza; JOSHUA, Assistant Manager,
Papa John’s Pizza; TRAVIS, Assistant Manager, Papa John’s Pizza,

                     Defendants.


Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. David C. Keesler, Magistrate Judge. (3:18-cv-00439-FDW-DCK)


Submitted: March 29, 2021                                          Decided: April 1, 2021


Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mohammad M. Kargarian, Appellant Pro Se. Stephen Douglas Dellinger, Elizabeth Howe
Pratt, LITTLER MENDELSON, P.C., Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mohammad M. Kargarian seeks to appeal the magistrate judge’s order denying

Kargarian’s postjudgment motion for a trial. The parties did not consent to the jurisdiction

of the magistrate judge, so the magistrate judge was not empowered to enter a final,

appealable order. See 28 U.S.C. § 636(b)(1), (c)(1). The denial of Kargarian’s motion for

a trial is not a final, appealable order; accordingly, we lack jurisdiction to consider this

appeal. See Rajaratnam v. Moyer, 47 F.3d 922, 923-24 (7th Cir. 1995). We therefore

dismiss the appeal for lack of jurisdiction. * We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               DISMISSED




       *
         In its informal response brief, Defendant Papa John’s Pizza contends that this
appeal—Kargarian’s second in this case—is frivolous and vexatious. Defendant requests
that we impose sanctions under Fed. R. App. P. 38. To the extent this request is
procedurally proper, see Fed. R. App. P. 38 (providing authorization for imposing sanctions
“after a separately filed motion or notice from the court”), we deny the request.

                                             2